Exhibit KY USA Energy, Inc. Unaudited Pro Forma Consolidated Balance Sheet January 31, 2008 Pro Forma Kentucky USA KY USA Pro Forma Kentucky USA Energy, Inc. Energy, Inc. Adjustments Energy, Inc. ASSETS Current Assets Cash $ 16,678 $ 36,272 $ - $ 52,950 Prepaid expenses - - 2,155,637 (4 ) 2,155,637 Total current assets 16,678 36,272 2,155,637 2,208,587 Other Assets Advances to public shell company - 100,080 - 100,080 Proved natural gas properties, using full cost method - 1,725,228 - 1,725,228 Total other assets - 1,825,308 - 1,825,308 Other property and equipment, net - 5,000 - 5,000 Total assets $ 16,678 $ 1,866,580 $ 2,155,637 $ 4,038,895 LIABILITIES AND STOCKHOLDER’S DEFICIT Current Liabilities Accrued liabilities $ 6,946 $ 59,235 $ - $ 66,181 Officers Advance Payable 11,855 - - 11,855 Notes payable, due within one year - 1,900,000 - 1,900,000 Total current liabilities 18,801 1,959,235 - 1,978,036 Total liabilities 18,801 1,959,235 - 1,978,036 Total Stockholders' (deficit) equity Commom stock, $0.001 per value 3,600 20 31,380 (5 ) 35,000 Additional paid-in capital 29,700 1,980 2,124,257 (4 ) 2,155,937 Deficit accumulated during exploration stage (35,423 ) (94,655 ) - (130,078 ) Total stockholder’s deficit (2,123 ) (92,655 ) 2,155,637 2,060,859 Total liabilities and stockholder’s deficit $ 16,678 $ 1,866,580 $ 2,155,637 $ 4,038,895 1 KY USA Pro Forma 1-31-08 Notes to Unaudited Pro Forma Consolidated Balance Sheet January 31. 2008 (1) The Merger of Kentucky USA Energy Inc. (“Pubco”) and KY USA Energy, Inc.(“Privco”) is being treated as a recapitalization of KY USA Energy, Inc. for financial accounting purposes.Accordingly, the historical financial statements of Pubco prior to the Merger will be replaced with the historical financial statements of Privco prior to the Merger.In conjunction with the Merger, we changed our fiscal year end from February 28 to October 31. (2) Pubco’s fiscal year ends on February 28.The balance sheet information for Pubco is as of November 30, (3) Privco’s fiscal year ends on October 31.The balance sheet information for Privco is as of January 31, (4) In connection with the Merger, KY USA Energy, Inc. recognized deferred financing costs of $2,155,637 representing the estimated fair value of warrants issued in connection with the transaction.Somerset Recycling Services, Inc. was issued 2,000,000 warrants to purchase stock at $1.00 per share. John Thomas Bridge and Opportunity Fund was issued 250,000 warrants to purchase stock at $1.00 per share. (5) Simultaneously with the Merger, the stockholders of KY USA Energy, Inc. received 18,000,000 shares of Pubco common stock, IR Consultants received 5,000,000 shares of Pubco common stock and the stockholders of Kentucky USA Energy, Inc. retained 12,000,000 shares of Pubco common stock, par value $0.001 per share. 2
